*366Order, Supreme Court, New York County (Richard F. Braun, J.), entered on or about June 17, 2003, which, in an action to recover rent due under a commercial lease, insofar as appealed from, denied defendant’s motion to vacate a default judgment, unanimously affirmed, without costs.
Defendant is personally liable for the rent due under the subject lease, since he admits having signed it as president of a corporation that had been previously dissolved pursuant to the Tax Law, and fails to show that entering into the lease was necessary to the winding up of the corporation’s affairs (see Brandes Meat Corp. v Cromer, 146 AD2d 666 [1989]; Keystone Mech. Corp. v Conde, 309 AD2d 627 [2003]). As defendant lacks a meritorious defense, we need not consider whether it has a reasonable excuse for the default (see Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141 [1986]). Concur—Buckley, P.J., Sullivan, Nardelli, Williams and Sweeny, JJ.